Platt, J.
delivered the opinion of the Court.
By the 37th article of the constitution of this.State, it is ordained, “ that no purchases or contracts for the sale of lands, made since the 14th day of October, 1775, or which may hereafter be made, with or of the Indians within the limits of this State, shall be binding on the said Indians, or deemed valid, unless made under the authority, and with the consent, of the Legislature of this State.”
By the 1st section of the “ act relative to the different tribes and nations of Indians, within this State,” passed the 10th of April, 1813, it is enacted, that if any person, without the authority and consent of the Legislature, shall, in any manner or form, or upon any terms whatsoever, purchase any lands within this State, of any Indian residing therein, or make any contract with any Indian, for, or concerning the sale of any lands, or shall enter on, or take possession of, or settle on any such lands, by any pretext or *128colour of any right or interest in the same, in consequence of any such purchase or contract made since the 14th day of October, 1775, every such person shall be deemed guilty of a public offenge, and is punishable by fine and imprisonment. (2 R. L. 153.) By the ,11th section oi the same act, (p. 157.) it is made penal for any person other than Indians, to settle or reside on any Indian lands, 8zc. The 14th section of the same act, authorizes the Si. Regis Indians, at their annual-meetings, “to make such rules, orders and regulations, respecting the improvement ol their lands, as they shall judge necessary,” &c.
Assumpsit foy use and occupation can be sustained only on a contract express dr implied. The wise policy of our government, from- its origin, has been to assume and exercise a guardianship over the Indian tribes, in regard to their right of alienating their lands; The principle assumed in our constitution, and followed by the legislature, has been, not merely to forbid white men to purchase, but also to incapacitate the Indians from selling, without the consent of the State. It is not like the privileges of infants and/emes coverts, or persons inopes concilii, in whose favour there is an election to” affirm or avoid contracts made with them. Contracts made with Indians for their lands, are not ■voidable merely j but absolutely void and illegal. Neither party can enforce them, nor establish any right whatever under them.
We are, therefore, of opinion, that the Justice decided correctly, and that the judgment ought to be affirmed.
Judgment affirmed.